JOHNSON, C.J., would grant.
HUGHES, J., would grant.
GENOVESE, J., would grant and assigns reasons.
Louisiana Revised Statutes 40:967(F)(1)(a), in effect at the time the defendant was sentenced, required the imposition of a $50,000 fine. It appears from the transcript of the testimony that the trial judge was under the impression that she had no option but to impose the fine as statutorily provided. However, as we found in State v. Dorthey , 623 So.2d 1276, 1280-81 (La. 1993), the trial judge retained "the option, indeed the duty, to reduce such sentence to one that would not be constitutionally excessive." Therefore, I would grant defendant's writ application to remand the matter back to the trial court for further proceedings, including possible resentencing, subject to the trial court's determination as to whether imposition of the $50,000 fine on this defendant is constitutionally excessive.